Delta Oil & Gas, Inc. 2600 144 4th Avenue S.W. Calgary, Alberta, Canada T2P 3N4 November 16, 2007 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Attn: Jennifer O'Brien Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:Delta Oil & Gas, Inc. (the “Company”) Item 4.01 Form 8-K Filed October 19, 2007 File No. 000-52001 Dear Ms. O'Brien: In connection with the Company’s response to the Commissions comments in a letter dated October 26, 2007, this correspondence shall acknowledge the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Delta Oil & Gas, Inc. By: /s/ Douglas Bolen Douglas Bolen Chief Executive Officer and Director
